IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 249 MAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
KEITH E. FULMER,                            :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 5th day of October, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Donohue and Mundy did not participate in the consideration or decision

of this matter.